Citation Nr: 1242895	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-48 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for multiple level disc protrusion and compression fractures of T6 and T8 with mid back sensory neuropathy from March 5, 2008 to May 30, 2011.

2.  Whether a separate evaluation is warranted for neurologic deficit associated with multiple level disc protrusion and compression fractures.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to December 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2008 rating decision that granted service connection for multiple level disc protrusion and compression fracture of T6 and T8 with mid back sensory neuropathy, evaluated as 20 percent disabling from December 15, 2007.  That rating determination also assigned a 10 percent evaluation from March 5, 2008.  

Initially, the Board notes that this is neither a restoration case nor one involving a reduction in evaluation under 38 C.F.R. § 3.105(e).  Rather, the agency of original jurisdiction (AOJ) staged the rating when the evaluations were initially assigned. See Fenderson v. West, 12 Vet.App. 119 (1999); Hart v. Mansfield, 21 Vet.App. 505, 509-510 (2007)

The case was remanded for further development in April 2011.

The Board observes from a thorough reading of the Veteran's notice of disagreement received in January 2009 and substantive appeal received in December 2009, it appears that he only seeks to reinstate the 20 percent rating for service-connected back disability that was reduced to 10 percent, effective from March 5, 2008.  On the substantive appeal, he clearly stated that he "could not disagree more" with the 10 percent rating and that "THE 20% IS THE RATING I WANT THE VA TO ASSIGN ME FOR THE SAME CONDITION."  As such the Board thus finds that the issues of entitlement to a 20 percent rating for multiple level disc protrusion and compression fracture of T6 and T8 with mid back sensory neuropathy prior to March 5, 2008 and from May 31, 2011 are full grants of the benefit sought on appeal and are no longer for appellate consideration.  Therefore, only issues that are properly before the Board are entitlement to an evaluation in excess of 10 percent for multiple level disc protrusion and compression fractures of T6 and T8 with mid back sensory neuropathy from March 5, 2008 to May 30, 2011, and whether a separate evaluation is warranted for neurologic deficit associated with multiple level disc protrusion and compression fractures.

The Board would also point out that in the Veteran's notice of disagreement and December 2009 substantive appeal, he appears to raise the issue of entitlement to service connection for a psychiatric disorder as secondary to service-connected disability.  This matter is not properly before the Board for appellate review and is referred to the RO for appropriate consideration.

Following review of the record, the issue of whether a separate evaluation is warranted for neurologic deficit associated with multiple level disc protrusion and compression fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

From March 5, 2008 to May 30, 2011, the Veteran had symptoms consistent with abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent are met from March 5, 2008 to May 30, 2011 for multiple level disc protrusion and compression fractures of T6 and T8 with mid back sensory neuropathy 38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243. (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with his service-connected back disorder were more disabling than reflected by the 10 percent disability rating between March 5, 2008 and May 30, 2011 and warranted a 20 percent evaluation for that period. 

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the Board's favorable decision with respect to the issue of entitlement to service connection for sinusitis, further assistance is unnecessary to aid the appellant in substantiating this appeal.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.10 (2012). 

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012)).  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (2012) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.25, 68 Fed.Reg. 51, 443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012)).  

A 20 percent evaluation is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code, Diagnostic Code 5243 (2012).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so. See 67 Fed.Reg. 54, 345, 54, 349 and Note (1) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  However, separate evaluations may be assigned for separate periods based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet.App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet.App. 119, 126 (2001).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3 (2012). 

Factual Background

Service treatment records reflect that the Veteran was discharged from service based on physical disability with diagnoses of herniated intervertebral disc and intervertebral disc degeneration.  A Separation Authorization dated in November 2007 indicated that the disability was considered 20 percent disabling in accordance with the current VA schedule for rating disabilities.

A claim of service connection for a back disorder was received in February 2008.

The Veteran was afforded VA examinations in March 2008.  It was noted that the claims folder was reviewed and pertinent inservice back history was reported, including injury to the back in 2006 after being tackled during a soccer game.  On the current occasion, the appellant related that he continued to have pain that was aggravated by running and lifting and bending over that activities for which he was medically separated.  He said that pain sometimes spread to the base of the neck and up into the upper lumbar area.  He denied significant low back pain.  There was no radiation of pain around the thorax or into the lower extremities.  There were no associated sensory or motor deficits.  He had control of his bowels and bladder.  It was reported that he used to take Celebrex but had stopped because he had side effects.  It was noted that he had taken some Tylenol with codeine in the past but was not currently taking that.  He related that his symptoms were made worse by bending or lifting activities and any attempt to run.  The Veteran could walk and did not utilize a cane or other assistive device.  He could go up and down stairs and drive although driving aggravated pain.  He related that he sometimes had more pain by the end of the day or on waking up, and that there were some days when he had more pain which was approximately 1/3 of the time.  The appellant denied disabling flare-ups of pain.  He was able to take care of himself.  He avoided bending over or lifting activities, sitting more than 20 minutes, or walking more than 15 or 20 minutes.  

On examination, the Veteran walked with a normal gait and was able to walk on heels and toes.  Tandem gait was normal.  Lumbar lordosis and kyphosis were normal.  There was no scoliosis.  On range of motion, the appellant was able to bend forward from the level of the hips to zero degrees.  It was noted, however, that during this maneuver, the lumbar segment became kyphotic.  Spinal extension was to 30 degrees.  Right and left lateral bending was to 30 degrees, bilaterally.  Trunk rotations were 40 degrees each.  All motions of the thoracolumbar spine as tested were painful.  Deep tendon reflexes at the knees and ankles were 2+ on both sides and symmetrical.  No sensory or motor deficit was appreciated in either lower extremity.  Straight leg raising was negative, bilaterally.  There was some midline or paraspinal tenderness to deep palpation in the mid thoracic area.  It was noted that there was no feeling of fatigability, lack of endurance or any slowness of motion during testing.  An X-ray of the thoracolumbar spine disclosed a mild anterior wedge deformity of the T8 vertebral body of uncertain etiology.  Mild osteophytosis was seen throughout the mid and lower thoracic spine consistent with early degenerative changes.  Alignment was normal.  Following examination, the diagnosis was chronic back pain, mostly thoracic area, due to multiple level disc protrusion and compression fracture of T6.  

The Veteran was also afforded a neurologic examination in March 2008 and complained of numbness and tingling in the right upper extremity for about two or three hours after he awakened.  He described numbness affecting several fingers of the right hand that radiated up his arm and involved a burning sensation.  He said that these symptoms tended to keep him up at night.  The appellant related that he also noticed symptoms sometimes when sitting up, looking up and raising the arm.  

On examination, it was noted that the sensory examination was normal without any consistent deficits.  The Veteran reported a difference in temperature sensation between different parts of his hand but was not symptomatic at the time of examination.  No definite abnormalities were identified.  The neurological examination was normal with normal tone, strength and fine finger movements.  Deep tendon reflexes were normal and symmetric.  

Following examination, the examiner stated that the Veteran had an upper extremity peripheral nerve syndrome of unclear localization at that point.  It was reported that it was possible that he could have median nerve neuropathy or brachial plexopathy, but that this was unclear without electrical studies.  The examiner related that given the uncertain localization of the appellant's peripheral nerve syndrome, it was recommended that he be evaluated further with nerve conduction studies.  A March 6, 2008 VA outpatient record noted that the Veteran cancelled follow-up neurological testing scheduled for that date.

A September 2008 rating decision granted service connection for multiple level disc protrusion and compression fracture of T6 and T8 with mid back sensory neuropathy, evaluated as 20 percent disabling from December 15, 2007.  The September 2008 rating determination also reduced the 20 percent rating to 10 percent, effective from the date of examination on March 5, 2008.  

Pursuant to the Board's April 2011 remand, the Veteran was scheduled for VA spine and neurologic examination in May and June 2011, respectively.  The examiners noted that the claims folder was reviewed.  Pertinent clinical history was reiterated and prior X-rays were reviewed.  

The Veteran related that he was having more pain but that the location of such - between the shoulder blades and upper thoracic area - had not changed.  He said that he also had some low back pain but that it was not significant as compared to the thoracic area.  He reported some numbness over the left shoulder blade area but no other sensory deficits in the upper or lower extremities.  Pain did not radiate into the upper or lower extremities.  It was reported that he used to have occasional paresthesias of the right hand and forearm but those symptoms were minimal, if any.  The appellant related that he did not take pain medication but had been having physical therapy.  He indicated that he avoided running because that aggravated pain.  He was able to walk as needed, could walk quite a bit and walked his dog.  It was noted that he was currently a full-time student and was able to go up and down stairs and drive.  He stated, however, that prolonged driving tended to increase pain, as well as bending, lifting activities and prolonged sitting.  He said that while driving, he used a lumbar support that was built into his seat that helped somewhat.  It was noted that by exercising, using caution and proper body ergonomics, he was able to avoid any incapacitating flare-ups.  He related that his pain level fluctuated, and that he had difficulty sleeping at night for which he used marijuana that seemed to help.  He did not take pain medication because it upset his stomach.  The Veteran was independent in self-care and did not require any walking aid, assistive device or orthotic device.  

On physical examination, the Veteran had proper posture when sitting.  He had normal gait and could walk on heels and toes.  Cervical and thoracic kyphosis was normal.  Motions of the thoracolumbar spine were somewhat painful.  In the standing position on forward bending, he started to have pain when he reached 60 degrees of flexion, but could bend a further 10 more degrees from that position.  Extension was 20 degrees.  Right and left lateral flexion was 20 degrees each.  Right lateral flexion was painful.  Extension was somewhat painful.  Trunk rotation was 30 degrees, bilaterally, and somewhat painful.  Pain was most notable at the upper thoracic area.  Deep tendon reflexes of the knees and ankles were 2+ on both sides and symmetrical.  Sensation around the left shoulder blade was reduced.  Tenderness was elicited in the upper thoracic area and between the shoulder blades.  There was midline and slight paraspinal tenderness.  Chest expansion was normal.

The examiner stated that functional capacity was performed by the Veteran engaging in three forward bending motions in the standing position.  He had some pain at about 60 degrees of flexion and was able to perform forward flexion up to 70 degrees three times without significant aggravation of pain or any additional loss of range of motion.  An X-ray of the thoracolumbar spine was interpreted as showing no significant interval change.  The examiner noted that there were generalized degenerative changes of a mild degree in the thoracic spine and in the lower lumbar area without any evidence for lumbosacral radiculopathy, though the Veteran had some sensory impairment of the left scapula most likely due to thoracic radiculopathy.  It was noted that the level of the compression deformities had increased if one looked at prior X-rays but that there was no evidence of osteoporosis.  

VA neurology examination was notable for subjective T6 related numbness on the left shoulder blade.  All other areas of sensation were intact and no other neurologic deficit was noted.  It was reported that the Veteran had no radicular signs on current examination except for the sensory abnormality.  Following examination, the examiner noted that the appellant had a history and physical examination consistent with thoracic compression deformities due to trauma that resulted in chronic thoracic region pain, radicular symptoms or sensory loss in the T6 distribution of the left shoulder blade, and perhaps radicular symptoms radiating into his right upper extremity after engaging in repetitive motion or sustained activity.  The examiner further commented that the Veteran had not been seen in the neurosurgery department and it was suggested that he consult them for their opinion. 

By rating action dated in September 2012, the RO increased the 10 percent disability evaluation for multiple level disc protrusion and compression fracture of T6 and T8 with mid back sensory neuropathy from 10 to 20 percent disabling, effective from the date of VA examination on May 31, 2011.

Legal Analysis

The Veteran appeals the assignment of a 10 percent evaluation for service-connected back disability from March 5, 2008 to May 30, 2011.  After a careful review of the evidence, the Board finds that the criteria for a 20 percent rating were substantially met for that time frame.

The Board is presented with a staged rating. See Fenderson v. West, 12 Vet.App. 119 (1999); Hart v. Mansfield, 21 Vet.App. 505, 509-510 (2007).  The Veteran was assigned a 20 percent evaluation followed by a 10 percent evaluation followed by a 20 percent evaluation.  Because this was not a "running award" the issues in this case do not involve a restoration issue or implicate the provisions of 38 C.F.R. § 3.105e.

The Board points out that the basis for the award of the initial 20 percent rating for service-connected back disability was an assessment of the degree of disability made by the service department prior to the Veteran's discharge from active duty.  As the Veteran had not had a VA examination prior to the grant of service connection, the VA AOJ granted a 20 percent disability rating until such time that the appellant's back disorder was evaluated by VA.  However, the findings and lay statements on VA examination on March 5, 2008 did not appear to reflect the functional equivalent of impairment of forward flexion to 60 degrees or less.  Other range of motion was fully performed.  No more than painful thoracolumbar spine motion, some paraspinal tenderness and mild degenerative changes on X-ray were demonstrated consistent with periarticular pathology for which the minimum compensable rating (10 percent) for the joint was awarded. See 38 C.F.R. § 4.59.  As well, the Veteran denied having any incapacitating symptoms or physician-prescribed bed rest on examination.  It was not until VA examination in May 2011 that the minimum criteria for a 20 percent rating was substantially shown, including the functional equivalent of forward flexion to 60 degrees.  

However, there is a problem before the Board because the 2008 examination is inadequate.  There is an obligation to report the range of motion in degrees in a standard manner.  Here, the examiner stated that the Veteran could bend forward at the level of the hips at 0 degrees.  We are not sure whether this measures lumbar motion or hip motion.  It certainly does not report range of motion as being from 0 to 90 degrees.  More importantly, the examiner established that during bending, the lumbar segment became somewhat kyphotic.  However, the examiner did not document the presence or absence of spasm or otherwise explain the change in curvature.  In view of such, the Board finds that there is evidence of abnormal contour for which a 20 percent evaluation is warranted.  The inadequate examination report thus prevents the Board from justifying a 10 percent evaluation from March 5, 2008 to May 30, 2011. 

When evaluating musculoskeletal disabilities, in addition to applying schedular criteria, VA may consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet.App. 7 (1996).  In this regard, the Board notes that on VA examination in March 2008, it was reported that the Veteran had painful motion, but no additional limitation after three repetitions or range of motion.  It was reported that there was no feeling of fatigability, lack of endurance or any slowness of motion during testing.  While it was indicated that he had some activity restrictions, the appellant was able to able to engage in his activities of daily living.  The Board thus finds that the degree of any functional impairment is contemplated by the 20 percent disability evaluation that has been established from March 5, 2008 to May 30, 2011.

The appellant is competent to assert that he was worse.  He displayed symptoms on examination that included painful motion, paraspinal tenderness and complaints of pain, all of which are encompassed by the 20 percent disability evaluation.  Neither VA clinical records nor the Veteran's lay statements suggests that flexion was functionally limited to 30 degrees or less from March 5, 2008 to May 30, 2011, nor is it demonstrated that he had any physician-prescribed bedrest for incapacitating symptoms, which he has specifically denied.  The Board finds the appellant's own reports of symptomatology to be credible.  However, the lay and medical evidence does not reflect the functional equivalent of symptoms required for a higher evaluation.  Such evidence is consistent with the assigned 20 percent evaluation and no more from March 5, 2008 to May 30, 2011. 

Based on the foregoing, the Board concludes that the symptoms associated with multiple level disc protrusion and compression fracture of T6 and T8 with mid back sensory neuropathy more nearly approximate the criteria for a 20 percent disability evaluation between March 5, 2008 and May 30, 2011 and a uniform rating is appropriate. See Fenderson; Hart, supra.  The benefit of the doubt is resolved in favor of the Veteran. See 38 C.F.R. § 3.102 (2012)


ORDER

An evaluation of 20 percent for multiple level disc protrusion and compression fracture of T6 and T8 with mid back sensory neuropathy from March 5, 2008 to May 30, 2011 is granted subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board has also considered whether separate ratings are warranted based on neurological abnormalities relative to the site of the diseased disc pertinent to the service connected back disorder.  When examined by VA in 2008, the Veteran reported symptoms that included radiating numbness and tingling and a burning sensation in the right upper extremity.  The examiner indicated that the objective neurological examination was normal but that the Veteran had an upper extremity peripheral nerve syndrome of unclear localization that suggested that he might have median nerve neuropathy or brachial plexopathy.  It was, noted, however, that any neurologic disorder could not be determined without electrical studies.  The record indicates that nerve conduction studies were arranged but that the appellant but that he cancelled his appointment and does not appear to have rescheduled.  The Board observes that on VA examinations in 2011, the examiners indicated opined that the Veteran had some sensory impairment of the left shoulder area that most likely represented radiculopathy radiating into his right upper extremity.  The neurologic examiner recommended that he contact the neurosurgery department for an opinion.  

In view of the disparate and ambiguous neurological findings referenced throughout the appeal period, the Board is uncertain as whether the Veteran has any distinct nerve disability that might warrant a separate evaluation.  The record reflects that in 2008, the VA examiner related that any such disorder might be determined by electrical studies.  The record does not indicate that these were performed.  As such, there is insufficient information to make a decision on a claim in this regard.  The Board thus finds that a current neurological examination should be scheduled that includes nerve conduction studies and a definitive opinion in order to render a fully informed appellate decision. See Hyder v. Derwinski, 1 Vet. App. 221, (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate neurological examiner.  All indicated tests and studies should be performed, including nerve conduction studies, and clinical findings should be reported in detail.  The claims file must be made available to the examiner for review prior to examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence and physical examination, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) the Veteran has a definitive nerve disorder of the upper or lower extremities related to service-connected back disability.  If any, specific diagnoses should be provided in this regard.

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

The examination report must include well-reasoned rationale for all opinions and conclusions provided.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


